Biddle, J.
The transcript in this case was filed January 6th,1875.
On the 29th of November, 1876, the case was submitted by the appellee. The papers were withdrawn, and re*113mained from the files until May 12th, 1878, at which time they were returned without the briefs of the parties, which had been previously filed.
On the 15th of May, 1878, the counsel for appellants were informed that their brief was not on file, and were desired to return it to the files, or supply one in its stead.
Up to the present time, May 15th, 1879, no brief has been returned or supplied.
The judgment is therefore affirmed, at the costs of the appellants.